People v Rivera (2020 NY Slip Op 06961)





People v Rivera


2020 NY Slip Op 06961


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Friedman, J.P., Manzanet-Daniels, Oing, Kennedy, JJ. 


Ind No. 1164/14 Appeal No. 12461 Case No. 2018-666 

[*1]The People of the State of New York, Respondent,
vEsteban Rivera, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Christopher Michael Pederson of counsel), for respondent.

Order, Supreme Court, Bronx County (Margaret L. Clancy, J.), entered on or about September 23, 2016, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-c), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure (see generally People v Gillotti, 23 NY3d 841, 861 [2014]). Under the circumstances, the seriousness of the underlying conduct, which consisted of the prolonged sexual abuse of his young grandniece, defendant's age and low Static-99 score do not warrant a departure (see [*2]People v Rodriguez, 145 AD3d 489, 490 [1st Dept 2016], lv denied 28 NY3d 916 [2017]). While defendant claims that his advanced age
renders recidivism unlikely, he was elderly at the time the sexual conduct began, and he persisted in the same behavior for a period of years. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020